DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 04/19/2021, with respect to 112(a) rejection of claim 42 have been fully considered and are persuasive.  The 112(a) rejection of claim 42 has been withdrawn. 
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Applicant argues, on page 9 third paragraph , that the cited portions of Qi do not teach “send[ing] a connection request to the second Bluetooth device" is performed "in response to determining that the at least one second broadcast frame comprises the second indication information," as recited in amended claim 33. The examiner respectfully disagrees. Sending a connection request in 950 is performed in response to determining that the frame received in 940 comprises a second indication information where the second indication information is interpreted as the service desired by the second device. Therefore, Qi teaches the cited limitation of claim 33.
Applicant argues, on page 9 last paragraph to page 10 first paragraph, that amended claims 34 and 45 recite similar features to amended claim 33 and requests withdrawal of their rejections. The examiner respectfully disagrees. Claims 34 and 45 are rejected for the same reasons of rejecting claim 33.
Applicant argues, on page 10 first paragraph, that dependent claims 41-43 and 46-48 are allowed for depending from claims 34 and 45. The examiner respectfully disagrees. Since claims 34 and 35 are maintained rejected, dependent claims 41-43 and 46-48 are not allowed.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20160234301 A1) in view Liu (US 20150350334 A1).

Regarding claim 33, Qi et al. teach a communication system, comprising: 
a first Bluetooth device (Qi [0044] two devices may use Bluetooth LE to discover each other, Qi [0071] a first wireless device (e.g. an advertiser)), the first Bluetooth device configured to broadcast a first broadcast frame (Qi [0071] In operation 930, the first wireless device may transmit a first scan response frame); and 
a second Bluetooth device (Qi [0044] two devices may use Bluetooth LE to discover each other, Qi [0071] a second device), the second Bluetooth device configured to: 
In operation 930, the first wireless device may transmit a first scan response frame); 
determine whether the first broadcast frame comprises first indication information (Qi [0071] a first scan response frame including connectivity capability information of the first wireless device); and 
broadcast at least one second broadcast frame (Qi [0071] In operation 940, the first wireless device may receive a second advertisement frame) after receiving the first broadcast frame (Fig. 9 shows operation 940 occurs after operation 930); 
wherein the first Bluetooth device (Qi [0071] a first wireless device (e.g. an advertiser)), is further configured to: 
receive the at least one second broadcast frame (Qi [0071] In operation 940, the first wireless device may receive a second advertisement frame comprising a service desired by the second device); 
determine whether the at least one second broadcast frame comprises second indication information (Qi [0071] a second advertisement frame comprising a service desired by the second device); and 
 in response to determining that the at least one second broadcast frame comprises the second indication information (Qi [0071] In operation 940, the first wireless device may receive a second send a connection request to the second Bluetooth device (Qi [0071] In operation 950, the first wireless device may transmit a second scan request frame requesting connectivity information) to initiate a Bluetooth connection with the second Bluetooth device (Qi [0071] In operation 960, the first wireless device may receive the connectivity information from the second device, Qi [0089] receiving, by the first device, connectivity information from the second device ... establishing, by the first device, a BLE connection with the second device).
Qi et al. do not teach
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame.
In a similar endeavor, Liu et al. teach
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame (Liu Fig. 5A showing the second broadcast frame 514 within 10 ms after receiving the first broadcast frame 512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Qi et al. by incorporating Liu et al. time period to arrive at the invention  
The motivation of doing so would have provided fast discovery.

Regarding claim 34, Qi et al. teach A Bluetooth device, comprising: 
a receiver (Qi [0021] a wireless communication receiver), the receiver configured to receive a first broadcast frame broadcast by another Bluetooth device (Qi [0070] In operation 930, the first wireless device may transmit a first scan response frame); 
at least one processor (Qi [0073] a computing device may be any component or system that includes one or more processors);
one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor (Qi [0037] The memory 230 may store program codes, Qi [0083 a computer-readable medium and executed by a hardware-based processing unit) configured to determine whether the first broadcast frame comprises first indication information (Qi [0071] a first scan response frame including connectivity capability information of the first wireless device); and 
a transmitter (Qi[0021] a wireless communication unit, which is capable of communicating a wireless communication signal, may include a wireless transmitter), the transmitter configured to broadcast at least one second broadcast frame (Qi [0071] In operation 940, the first wireless device may receive a second advertisement frame) after receiving the first broadcast frame (Fig. 9 shows  operation 940 occurs after operation 930) when the at least one processor determines that the first broadcast frame comprises the first indication information (Qi [0071] a first scan ; 
wherein the at least one second broadcast frame comprises second indication information (Qi [0071] a second advertisement frame comprising a service desired by the second device), and the second indication information is configured to instruct a peer Bluetooth device receiving the at least one second broadcast frame to exchange information with the Bluetooth device (Qi [0071] In operation 950, the first wireless device may transmit a second scan request frame requesting connectivity information , Qi [0089] receiving, by the first device, connectivity information from the second device ... establishing, by the first device, a BLE connection with the second device).
Qi et al. do not teach
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame.
In a similar endeavor, Liu et al. teach
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame (Liu Fig. 5A showing the second broadcast frame 514 within 10 ms after receiving the first broadcast frame 512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Qi et al. by incorporating Liu et al. time period to arrive at the invention  


Regarding claim 35, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, wherein the receiver is further configured to receive a Bluetooth connection request from the another Bluetooth device (Qi [0071] the first wireless device may transmit a second scan request frame requesting connectivity information from the second device), the Bluetooth connection request being used to initiate a Bluetooth connection between the another Bluetooth device and the Bluetooth device ((Qi [0071] In operation 960, the first wireless device may receive the connectivity information from the second device, Qi [0089] receiving, by the first device, connectivity information from the second device ... establishing, by the first device, a BLE connection with the second device), and the Bluetooth connection request being sent by the another Bluetooth device according to the second indication information (Qi [0071] the first wireless device may transmit a second scan request frame requesting connectivity information from the second device).

Regarding claim 36, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 35, wherein the transmitter is further configured to:
 send a response message to the another Bluetooth device in response to receiving the Bluetooth connection request to establish the Bluetooth connection with receiving, by the first device, connectivity information from the second device ... establishing, by the first device, a BLE connection with the second device).

Regarding claim 37, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 36, wherein the transmitter is further configured to transmit connection information to the another Bluetooth device through the Bluetooth connection (Qi [0071] the first wireless device may receive the connectivity information from the second device), the connection information being information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery).

Regarding claim 38, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 36, wherein the receiver is further configured to receive connection information from the another Bluetooth device through the Bluetooth connection, the connection information being information required for connection between the Bluetooth device and the another Bluetooth device by using another a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery).).


Regarding claim 39, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 38, wherein the information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology is information required for a Wi-Fi connection between the Bluetooth device and the another Bluetooth device (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery)..

Regarding claim 40, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, wherein: 
the first broadcast frame further comprises characteristic information of the another Bluetooth device, the characteristic information of the another Bluetooth device advertisement packet ADV to device A 610, which may include information about offered or desired service, discovery capability of device B); 
the at least one processor is further configured to determine whether the service can be provided according to the characteristic information (Qi [0066] If there is a service matched with device A); and 
the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the service can be provided (Qi [0066] then device A may send a second advertisement packet ADV to device B, which may include the matched service ID).

Regarding claim 44, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, wherein the second indication information is used to instruct the peer Bluetooth device receiving the at least one second broadcast frame to broadcast or initiate a connection to the Bluetooth device to exchange information with the peer Bluetooth device (Qi [0089] receiving, by the first device, connectivity information from the second device ... establishing, by the first device, a BLE connection with the second device).

Regarding claim 45, Qi et al. teach A Bluetooth device (Qi [0044] two devices may use Bluetooth LE to discover each other, Qi [0071] a first wireless device (e.g. an advertiser)), comprising: 
a transmitter, the transmitter configured to broadcast a first broadcast frame (Qi [0071] In operation 930, the first wireless device may transmit a first scan response frame), wherein the first broadcast frame comprises first indication information (Qi [0071] ] a first scan response frame including connectivity capability information of the first wireless device), and the first indication information is used to trigger a peer Bluetooth device receiving the first broadcast frame to broadcast (Qi [0070] In operation 940, the first wireless device may receive a second advertisement frame comprising a service desired by the second device); 
a receiver, the receiver configured to receive a second broadcast frame sent by another Bluetooth device (Qi [0071] In operation 940, the first wireless device may receive a second advertisement frame comprising a service desired by the second device) according to the first broadcast frame (Fig. 9 shows  operation 940 occurs after operation 930); and 
at least one processor (Qi [0073] a computing device may be any component or system that includes one or more processors);
one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor (Qi [0037] The memory 230 may store program codes, Qi [0083 a computer-readable medium and executed by a hardware-based processing unit) configured to determine In operation 940, the first wireless device may receive a second advertisement frame comprising a service desired by the second device); 
wherein the transmitter is further configured to perform one of the following steps when the at least one processor determines that the second broadcast frame comprises second indication information: 
sending a connection request to the another Bluetooth device (Qi [0071] In operation 950, the first wireless device may transmit a second scan request frame requesting connectivity information) to initiate a Bluetooth connection between the Bluetooth device and the another Bluetooth device (Qi [0089] establishing, by the first device, a BLE connection with the second device); and
broadcasting a third broadcast frame, the third broadcast frame comprising information capable of being used by the another Bluetooth device to establish another type of wireless communication connection with the Bluetooth device, and the other type of wireless communication connection being different from a Bluetooth connection (Qi [0087] The device may also be configured to establish a BLE connection with the second wireless device based at least in part on the matched service identification, and perform a Wi-Fi discovery operation.).



Claim 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20160234301 A1) in view Liu (US 20150350334 A1), and in further view of Willuns et al. (US 20090234728 A1).

Regarding claim 41, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, but does not teach
wherein the first broadcast frame further comprises characteristic information of the another Bluetooth device, and the characteristic information of the another Bluetooth device is first information used to identify the another Bluetooth device; 
wherein the at least one processor is further configured to determine whether the Bluetooth device is allowed to be discovered by the another Bluetooth device according to the characteristic information; and 
wherein the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the Bluetooth device is allowed to be discovered by the another Bluetooth device.
In a similar endeavor, Willuns et al. teach
wherein the first broadcast frame further comprises characteristic information of the another Bluetooth device, and the characteristic information of the another Bluetooth device is first information used to identify the another Bluetooth device (Willuns [0055] Information included in the broadcast signal, ADV_IND, may ; 
wherein the at least one processor is further configured to determine whether the Bluetooth device is allowed to be discovered by the another Bluetooth device according to the characteristic information (Willuns [0056] Scanner 500 may respond, for example, if advertiser 510 is identified); and 
wherein the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the Bluetooth device is allowed to be discovered by the another Bluetooth device (Willuns [0056] Scanner 500 may respond, for example, if advertiser 510 is identified  ... Scanner 500 may then transmit a message requesting a formal network connection with advertiser)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Qi et al. and Liu et al. by incorporating Willuns et al.  to arrive at the invention.
The motivation of doing so would have established connection with identified devices.
 
Regarding claim 43, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, but does not teach
wherein the transmitter is further configured to stop broadcasting the at least one second broadcast frame when not receiving, after the preset time, the first broadcast frame sent by the another Bluetooth device 

wherein the transmitter is further configured to stop broadcasting the at least one second broadcast frame when not receiving, after the preset time, the first broadcast frame sent by the another Bluetooth device ( Willuns [0060] After every ADV_IND message transmission, advertiser 510 shall listen for a SCAN_REQ and CONNECT_REQ message on the same channel. If no message is received on the advertising channel, Advertiser 510 may move to the next predetermined advertising channel to transmit another ADV_IND message, or to close the event. The time between the beginning of two consecutive ADV_IND messages within an event shall be less than or equal to 1.5 ms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Qi et al. and Liu et al. by incorporating Willuns et al. to arrive at the invention.
The motivation of doing so would have conserved transmission power.


Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20160234301 A1) in view Liu (US 20150350334 A1), and in further view of Lee et al. (US 20150206190 A1).

Regarding claim 42, the combination of Qi et al. and Liu et al. teaches The Bluetooth device according to claim 34, but do not teach

wherein the at least one processor is further configured to determine, according to the third information, that the Bluetooth device is the Bluetooth device that the another Bluetooth device wants to discover before the transmitter broadcasts the at least one second broadcast frame.
In a similar endeavor, Lee et al. teach
wherein the first broadcast frame further comprises third information (Lee, {0235] MAC address of the peer device) and the third information is configured to identify a Bluetooth device that the another Bluetooth device wants to discover (Lee [0239] MAC address of the peer device to which session ID is allocated may be included in the service request event, Lee [0250] The probe request frame may be transmitted in the form of broadcast, or may be transmitted in the form of unicast for a specific device); and 
wherein the at least one processor is further configured to determine, according to the third information, that the Bluetooth device is the Bluetooth device that the another Bluetooth device wants to discover before the transmitter broadcasts the at least one second broadcast frame (Lee [0251] The device A that has received the probe request frame may attempt hash matching, and if it is determined that a service matched with the hash value included 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Qi et al. and Liu et al. by incorporating Lee et al.  to arrive at the invention.
The motivation of doing so have initiated discovery with a desired device.

claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20160234301 A1)  in view of Ewing et al. (US 20140329467 A1)

Regarding claim 46, Qi et al. teach the Bluetooth device according to claim 45, further comprising: 
a display, the display configured to display a sharing interface with a sharing button (Qi [0036] the UI 220 may include at least one of one or more logical or physical buttons, a display), the sharing interface being capable of being used by a user to initiate sharing function for sharing information with other device (Qi [0036] the UI 220 may include one or more input devices and/or techniques to generate a user input signal related to execution of a Wi-Fi function for a Wi-Fi service, for example, a user input signal related to initiation of a connection setup between Wi-Fi terminals).
Qi et al. do not explicitly teach 

In a similar endeavor, Ewing et al. teach
wherein the transmitter is further configured to broadcast the first broadcast frame in response to detecting that the sharing button is triggered by the user (Ewing [0010] initiate a discovery scan for one or more wireless user devices broadcasting PDU discoverability information responsive to receiving first user input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Qi et al. by incorporating Ewing et al. triggering broadcasting by the user to arrive at the invention.
The motivation of doing so would have allowed the user to connect to a desired device based solely on the user's knowledge of the location of the device (See Ewing [0009]).
 
Regarding claim 47, the combination of Qi et al. and Ewing et al. teaches Bluetooth device according to claim 46, wherein the receiver is further configured to: 
start scanning in response to detecting that the sharing button is triggered by the user (Ewing [0153] the device application presents to a user a discover mode user interface (UI) including a scan button. At step 1304, the application initiates a scan. The scan may initiate if, for example, a user selects the scan button); and 
a scan may automatically initiate. At decision step 1306, the application determines if one or more wireless devices (e.g., wireless controllers) are discovered
The motivation of doing so would have allowed the user to connect to a desired device.

Regarding claim 48, the combination of Qi et al. and Ewing et al. teaches The Bluetooth device according to claim 46, wherein the second broadcast frame comprises information of a user account of the another Bluetooth device, and the display is further configured to display the information of a user account of the another Bluetooth device (Ewing [0010] electronically presents the one or more PDUs to the user via the display, Ewing {0153] a PDU name and/or MAC address (of associated Bluetooth controller) may be presented).
The motivation of doing so would have allowed the user to connect to a desired device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAID M ELNOUBI/Examiner, Art Unit 2644